Citation Nr: 0807065	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  01-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative scar, residuals of removal, right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from May 1943 to April 
1945.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2006, the Board remanded this case to the RO for 
additional development.  In April 2006, the Board also 
granted special monthly compensation based on loss of use of 
a creative organ.  Additional development has been 
accomplished on the remaining increased rating claim, and the 
case is now before the Board for further appellate 
consideration.  

The case has been advanced on the Board's docket.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Prior to this claims folder being transferred to the Board in 
August 2007, the veteran submitted additional evidence to the 
AMC/RO consisting of medical records, some of which have not 
been considered at the RO.  The veteran did not waive 
consideration of this evidence by the RO.  The regulations 
clearly state:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition. If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in §19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.  
38 C.F.R. § 19.37 (2007)

Throughout this appeal, the veteran has maintained that the 
scar residuals resulting from the removal of the right 
testicle have caused impairment of the right thigh.  Pursuant 
to Allen v. Brown, 7 Vet. App. 439 (1995), the veteran 
appears to be raising an issue of secondary service 
connection for right thigh impairment.  This has not been 
addressed by the RO and is not ripe for adjudication by the 
Board.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  The AMC/RO should undertake 
development and adjudication of the issue 
of entitlement to service connection for 
right thigh impairment secondary to post-
operative scar, residuals of removal, 
right testicle.  

3.  The AMC/RO should the veteran and his 
representative furnished a supplemental 
statement of the case (SSOC) addressing 
all pertinent evidence submitted since 
the issuance of the last SSOC in November 
2006.  The veteran and his representative 
are to be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

